USCA11 Case: 21-12345      Date Filed: 06/09/2022   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12345
                   Non-Argument Calendar
                   ____________________

DANIEL IMPERATO,
                                              Plaintiff-Appellant,
versus
THE HARTFORD INSURANCE CO.,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 9:14-cv-80323-DPG
                   ____________________
USCA11 Case: 21-12345         Date Filed: 06/09/2022    Page: 2 of 5




2                      Opinion of the Court                 21-12345


Before WILSON, JILL PRYOR, and BRANCH, Circuit Judges.
PER CURIAM:
       Daniel Imperato, proceeding pro se, appeals the district
court’s denial of his post-judgment motions to reconsider or reo-
pen his case after his pro se complaint was dismissed for lack of
diversity jurisdiction. Finding no abuse of discretion, we affirm.
                                  I.
       Because we write for the parties, we assume familiarity with
the facts and relay only those which are necessary for the resolution
of this appeal. Imperato filed a breach of contract action against
The Hartford Insurance Company (Hartford) in 2014. The district
court ultimately dismissed Imperato’s complaint in 2015 for lack of
diversity jurisdiction, after it was initially dismissed for improper
service. Since the dismissal, Imperato has made multiple attempts
to obtain post-judgment relief under Federal Rule of Civil Proce-
dure 60. Each of his attempts has failed, with the attempt preceding
this one resulting in this court affirming the district court’s denial
of Imperato’s Rule 60 motions to reopen his case and for reconsid-
eration. See Imperato v. Hartford Ins. Co., 803 Fed. App’x 229, 230
(11th Cir. 2020) (per curiam).
       This appeal arises from Imperato’s most recent attempt, in
2021, to obtain relief under Rule 60. The district court reasoned
that Imperato was to be denied relief as he “fail[ed] to present any
errors of law or fact or newly discovered evidence such that
USCA11 Case: 21-12345        Date Filed: 06/09/2022     Page: 3 of 5




21-12345               Opinion of the Court                        3

reconsideration is warranted.” The district court further noted
that, in his motion to reopen, Imperato “[wa]s attempting to reliti-
gate issues already ruled upon by [the district court] and the Elev-
enth Circuit.”
                                 II.
       We generally review the denial of Rule 60(b) and (d) mo-
tions for abuse of discretion. Aldana v. Del Monte Fresh Produce
N.A., Inc., 741 F.3d 1349, 1355, 1359 (11th Cir. 2014). Thus, to
overturn the denial of such motions, “it is not enough that a grant
of the motions might have been permissible or warranted; rather,
the decision to deny the motions must have been sufficiently un-
warranted as to amount to an abuse of discretion.” Griffin v. Swim-
Tech Corp., 722 F.2d 677, 680 (11th Cir. 1984). This requires a
party to “demonstrate a justification so compelling that the district
court was required to vacate its order.” Cano v. Baker, 435 F.3d
1337, 1342 (11th Cir. 2006) (per curiam) (alteration adopted).
       Rule 60(b) provides for relief from final judgments or orders
based on a number of different grounds, including: mistake, inad-
vertence, surprise or excusable neglect; newly discovered evidence
which could not have been discovered earlier with due diligence;
and fraud, misrepresentation, or misconduct by an opposing party.
Fed. R. Civ. P. 60(b). Appealing the ruling of a Rule 60(b) motion
addresses only the propriety of the Rule 60(b) ruling—it does not
address any issues in the underlying judgment. Am. Bankers Ins.
Co. of Fla. v. Nw. Nat’l Ins. Co., 198 F.3d 1332, 1338 (11th Cir.
1999).
USCA11 Case: 21-12345          Date Filed: 06/09/2022      Page: 4 of 5




4                       Opinion of the Court                   21-12345

       Rule 60(d)(3) permits a litigant to obtain relief from a final
judgment if the movant can establish “fraud on the court” by
clear and convincing evidence. Fed. R. Civ. P. 60(d)(3); Booker v.
Dugger, 825 F.2d 281, 283–84 (11th Cir. 1987). Fraud on the court
is a narrow doctrine that embraces only that species of fraud
which does or attempts to defile the court itself or is perpetrated
by officers of the court. Travelers Indem. Co. v. Gore, 761 F.2d
1549, 1551 (11th Cir. 1985) (per curiam). Issues of perjury and fab-
ricated evidence do not constitute fraud on the court since both
can and should be exposed at trial, and neither issue prevents the
opposing party from fully presenting his case and raising the is-
sues in the original action. Id. at 1552.
                                  III.
        Imperato argues that he is entitled to post-judgment relief
because Hartford was properly served and committed fraud on the
court by falsely stating that it was not, and that the court clerk failed
to “correct the style of the case.” Imperato further asserts that the
district court erred by dismissing his complaint for lack of diversity
jurisdiction despite new evidence as to his citizenship that he filed
to reopen his case.
        None of Imperato’s arguments on appeal have merit, and
the district court did not abuse its discretion by denying him relief.
First, Imperato’s assertion that Hartford lied about whether it re-
ceived service of process does not constitute fraud on the court un-
der Rule 60(d)(3). See id. Second, Imperato waived any argument
that the district court should have granted his motion to reopen
USCA11 Case: 21-12345         Date Filed: 06/09/2022     Page: 5 of 5




21-12345                Opinion of the Court                         5

after he provided new evidence of his citizenship by failing to make
that argument below. See Walker v. Jones, 10 F.3d 1569, 1572 (11th
Cir. 1994). Even if he did not, his attempt to obtain relief under
Rule 60(b)(2) from the district court’s dismissal of his complaint for
lack of diversity jurisdiction is untimely, as is his claim of clerical
error under Rule 60(b)(1). See Fed. R. Civ. P. 60(c)(1) (Motions
under Rule 60(b)(1) and (b)(2) must be made “no more than a year
after the entry of the judgment or order”). Accordingly, we affirm.
       AFFIRMED.